PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov





In re Application of 
Flinchem et al.
Application No. 12/862,992
Filed: August 25, 2010
Attorney Docket No.: 088245-5852
For: SYSTEMS AND METHODS FOR ADVERTISEMENT TRACKING
:
:
:
:	DECISION ON PETITION
:
:
:



This is a decision on the renewed petition under the unintentional provisions of 37 CFR 1.137(a), filed July 16, 2021, to revive the above-identified application.

The petition is GRANTED.

This application became abandoned as a result of petitioner’s failure to take appropriate action in a timely manner after the decision by the Patent Trial and Appeal Board of October 9, 2020. Therefore, the proceedings as to the rejected claims were terminated.  See 37 CFR 1.197(b).  As no claim was allowed, the application became abandoned on December 10, 2020. See MPEP 1214.06. A Notice of Abandonment was mailed on December 15, 2020.

The petition satisfies the requirements of 37 CFR 1.137(a) in that petitioner has supplied (1) the reply in the form of a Request for Continued Examination (RCE), the requisite RCE fee of $2000.00 and an Amendment; (2) the petition fee of $2100.00; and (3) a proper statement of unintentional delay.  

This application is being referred to Technology Center Art Unit 3685 for processing of the RCE and for appropriate action by the Examiner in the normal course of business on the amendment submitted in accordance with 37 CFR 1.114.




/Michelle R. Eason/
Michelle R. Eason
Lead Paralegal Specialist
Office of Petitions